United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, KELLY )
AIRFORCE BASE, San Antonio, TX, Employer
)
___________________________________________ )
A.C., Appellant

Appearances:

Docket No. 06-1326
Issued: March 9, 2007

Oral Argument January 25, 2007

Philip M. Campa, Esq., for the appellant
Paul J. Klingenberg, Esq., for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 20, 2006 which denied modification of his
claim for an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant has met his burden of proof in establishing that
he developed diabetes due to his exposure to Agent Orange while in the performance of duty.
FACTUAL HISTORY
On November 2, 2001 appellant, then a 69-year-old electrician, filed a claim alleging that
while on temporary duty in Vietnam from October to November 1972 he was exposed to Agent
Orange which caused him to develop diabetes in 1999. He became aware of his condition on
July 1, 1999. Appellant retired on January 3, 1987.

In support of his claim, appellant submitted notes from South Texas Veterans
Administration Medical Center dated February 13 and August 10, 2001 for treatment for type 2
diabetes mellitus, dry mouth and nocturia, chronic foot pain and impotence. He was diagnosed
with diabetes mellitus improved with oral agent, persistent lumbar pain with sciatica and
neuropathy from frost bite to feet. In a statement dated November 2, 2001, appellant referenced
a commendation for service in an overseas hostile environment from October to November 1972.
On November 27, 2001 the employing establishment controverted the claim. The
employing establishment noted that appellant failed to submit medical evidence which indicated
that he had been exposed to Agent Orange or that his diagnosed diabetes was causally related to
any alleged exposure to Agent Orange.
By letter dated January 11, 2002, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit a physician’s reasoned
opinion addressing the relationship of his claimed condition and specific employment factors.
On February 3, 2002 appellant noted that, during the period October to November 1972,
he was stationed at Bien Hoa Base in South Vietnam. He was tasked with 24-hour around the
clock assembly and maintenance of aircraft. Appellant noted that the area around Bien Hoa was
dense with foliage and Agent Orange had been used to deforest the land before constructing the
base and was regularly used which resulted in long-standing contamination of the region. He
alleged that he had continuous exposure to Agent Orange through inhalation for 60 days, 24
hours per day due to the currents and monsoon rains. Appellant advised that Agent Orange was
aerosolized and sprayed penetrating and contaminating him and impregnating both the structure
and contents of his living quarters and tainting food and water supply. He also indicated that the
Bien Hoa base was known as a regular storage depot for canisters of Agent Orange. Appellant
referenced Public Law 102-4 “Agent Orange Act of 1991” which found limited/suggestive
evidence of association between exposures to herbicides and type 2 diabetes.
In a decision dated February 13, 2002, the Office denied appellant’s claim finding that
the medical evidence was not sufficient to establish that his diabetes condition was caused by the
implicated factors of employment.
In a letter dated July 30, 2002, appellant request reconsideration and submitted additional
evidence. In a May 6, 2002 report, Dr. John A. Campa, III, a specialist in disability evaluations,
noted treating appellant for diabetes mellitus which was controlled by diabetic diet and medial
oral hypoglycemic agents.1 He reviewed the evaluation of the scientific and medical information
compiled by the National Academy of Sciences regarding the health effects of exposure to Agent
Orange and appellant’s statement of his assignment at the Bien Hoa base in South Vietnam.
Dr. Campa opined that the proximate cause of appellant’s type 2 diabetes mellitus was
occupational exposure to Agent Orange/herbicides while employed with the federal government
at the Bien Hoa base in South Vietnam from October to November 1972. Dr. Campa indicated
that his opinion was substantiated by a National Academy of Sciences report which established a
causal link between exposure to Agent Orange/herbicides and type 2 diabetes mellitus. He stated
that there was a known distribution and dispersion of Agent Orange/herbicides in North and
1

The Board notes that Dr. Campa is appellant’s son

2

South Vietnam and appellant’s medical records supported “presumptive exposure to Agent
Orange/herbicides by virtue of appellant’s employment in an exposed and contaminated work
setting and the ubiquitous and otherwise aerosolized nature of Agent Orange/herbicides in the
region.” In a July 2, 2002 report, Dr. Eduardo Javier, a Board-certified family practitioner,
diagnosed diabetes mellitus on July 30, 2000 and prescribed glycerides. He noted that appellant
was in Vietnam from October to November 1972, when the region had been sprayed with Agent
Orange and that appellant ate or drank contaminated food. Dr. Javier indicated that, although
appellant was not directly sprayed with Agent Orange, his noninsulin diabetes was related to his
Agent Orange exposure.
Appellant submitted employing establishment medical records dated April 4, 1968 to
June 16, 1989. These records address treatment for various conditions including a thumb injury,
diarrhea and a sore throat. A treatment note dated December 4, 1972 noted that appellant
returned from South East Asia one week prior and was treated for diarrhea.
In a decision dated January 27, 2003, the Office denied modification of the
February 13, 2002 decision.
By letter dated January 12, 2004, appellant requested reconsideration and submitted
additional evidence, including a travel itinerary dated October 27, 1972 from Kelly Air Force
base to Bien Hoa Vietnam. Also submitted was an affidavit from Ruben M. Vasquez, a
coworker, dated January 8, 2004. He noted that he traveled to Vietnam with appellant in
October 1972 and that appellant worked in Vietnam from October to November 1972.
In a January 26, 2004 decision, the Office denied modification of the January 27, 2003
decision.
In a letter dated July 2, 2004, appellant requested reconsideration. He submitted an
affidavit from Mario C. Trevino, a coworker, dated February 4, 2004. Mr. Trevino noted that he
traveled to Vietnam with appellant in October 1972 and appellant worked in Vietnam October to
November 1972.
In an August 4, 2004 decision, the Office denied modification of its January 26, 2004
decision.
On November 29, 2004 appellant appealed to the Board. He submitted a November 29,
2004 brief asserting that he submitted sufficient evidence to establish that he was on a
temporary-duty assignment in Vietnam from October to November 1972 and that his diagnosed
diabetes mellitus was causally related to his exposure to Agent Orange during his assignment in
Vietnam. In an order issued December 1, 2005, the Board granted the Director’s request to
remand the case and cancel oral argument. The Director indicated that further development was
required to determine the level of Agent Orange exposure.2
By letter dated January 26, 2006, the Office advised appellant of the type of factual and
medical evidence needed to establish his claim. It requested that appellant submit a detailed
2

Docket No. 05-414 (issued December 1, 2005).

3

history of how he was exposed to Agent Orange, how often he was exposed and to describe all
exposures to herbicides and pesticides outside his federal employment. In a letter of the same
date, the Office requested that the employing establishment provide documents relevant to
appellant’s travel to Vietnam, when the grounds of the Bien Hoa base were sprayed with Agent
Orange and address whether food and drinking water were contaminated with Agent Orange.
Appellant submitted a diabetes study performed under the “Agent Orange Act of 1991”
which noted that there was a trend suggestive of an association between diabetes and Agent
Orange. He also submitted a duplicative copy of his February 2, 2002 statement. In a statement
dated February 22, 2006, appellant advised that he was not exposed to herbicides or pesticides
outside his federal employment.
In a decision dated April 20, 2006, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that his medical condition was causally related to
factors of his federal employment. The Office found that appellant was in Vietnam from
October 30 to November 27, 1972. The Office noted that the evidence also established that
several types of defoliants were stored at Bien Hoa and that fixed wing aircraft spraying of
herbicides in Vietnam ended in February 1971 and the last authorized helicopter herbicide
operation was on October 31, 1971.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or his claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
3

Gary J. Watling, 52 ECAB 357 (2001).

4

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is not disputed that appellant was employed as an electrician with the Federal
Government and was stationed at Bien Hoa military base in Vietnam from October 30 to
November 27, 1972. The evidence of record reflects that several types of defoliants were stored
at Bien Hoa, that there was residue of Agent Orange when appellant was stationed at the base
and the spraying of herbicides in Vietnam ended in 1971. It is also not disputed that he has been
diagnosed with type 2 diabetes mellitus. However, appellant has not submitted sufficient
medical evidence to establish that his type 2 diabetes mellitus was causally related to any
exposure to Agent Orange during his work in Vietnam.
Dr. Campa noted treating appellant for diabetes mellitus. He opined that the proximate
cause of appellant’s type 2 diabetes mellitus was the result of occupational exposure to Agent
Orange/herbicides while employed with the Federal Government at the Bien Hoa base in South
Vietnam from October to November 1972. Dr. Campa indicated that his opinion on causal
relationship was substantiated by the National Academy of Sciences report which established a
causal link between exposure to Agent Orange/herbicides and type 2 diabetes mellitus.
Dr. Campa further opined that there was known distribution and dispersion of Agent
Orange/herbicides in North and South Vietnam and appellant’s medical records revealed a
“presumptive exposure to Agent Orange/herbicides by virtue of his employment in an exposed
and contaminated work setting give the ubiquitous and otherwise aerosolized nature of Agent
Orange/herbicides in the region.” However, the Board notes that this does not appear to be an
accurate history of appellant’s work exposure to Agent Orange as the evidence revealed that
aircraft aerosol spraying of all herbicides in Vietnam ended in February 1971 and the last
authorized helicopter herbicide operation was on October 31, 1971 nearly one year before
appellant arrived in the region.5 The evidence does not support that appellant was exposed to
aerosolized Agent Orange or herbicides during his assignment in Vietnam which commenced on
October 30, 1972 as noted by Dr. Campa. The Board notes that medical opinions based on an
incomplete or inaccurate history have little probative value and are insufficient to establish
causal relationship.6 Additionally, although Dr. Campa supported causal relationship in a
conclusory statement, he did not provide a rationalized opinion regarding the causal relationship
between appellant’s type 2 diabetes mellitus and the factors of employment believed to have
caused or contributed to such condition and his opinion, as stated above, was based on an

4

Solomon Polen, 51 ECAB 341 (2000).

5

In 2000, the Veterans Administration added type 2 diabetes to a list of disease presumed associated with
herbicide exposure during the Vietnam war. The findings of Department of Veterans Affairs are not determinative
of appellant’s entitlement to benefits under the Act. See James Robinson, Jr., 53 ECAB 417 (2001). Appellant
bears the burden of proof to establish causal relationship.
6

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete and inaccurate history or
which are speculative or equivocal in character have little probative value).

5

inaccurate history of aerosolized exposure to Agent Orange.7
insufficient to meet appellant’s burden of proof.

Therefore, this report is

Dr. Javier diagnosed diabetes mellitus on July 30, 2000. He obtained a history that
appellant was stationed in Vietnam from October to November 1972 and indicated that the
region was “recently sprayed” with Agent Orange and that appellant ate or drank contaminated
food. Dr. Javier concluded that appellant’s noninsulin diabetes was related to his Agent Orange
exposure. This report is of diminished probative value as it does not recite an accurate history of
appellant’s work exposure to Agent Orange. As noted, the evidence indicates that aircraft
aerosol spraying of all herbicides in Vietnam ended in 1971, one year before appellant arrived in
the region. The evidence does not support that appellant was exposed to aerosolized Agent
Orange or herbicides during his assignment in Vietnam which commenced on October 30, 1972
as noted by Dr. Javier. Dr. Javier did not provide a rationalized opinion regarding the causal
relationship between appellant’s type 2 diabetes mellitus and the factors of employment believed
to have caused or contributed to such condition. For example, he did not explain the medical
reasons by which any exposures during appellant’s Vietnam assignment could cause or
aggravated the claimed diabetes condition. Therefore, this report is insufficient to meet
appellant’s burden of proof.
The remainder of the medical evidence submitted by appellant include, employing
establishment’s medical records from April 4, 1968 to June 16, 1989 and treatment notes from
South Texas Veterans Administration Medical Center dated February 13 and August 10, 2001.
These records are insufficient to establish his claim because they do not provide any opinion on
the causal relationship between appellant’s job duties and his diagnosed type 2 diabetes mellitus.
For this reason, this evidence is not sufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
is the belief that his condition was caused, precipitated or aggravated by his employment
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.8 Appellant failed to submit such evidence and the Office,
therefore, properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
developed diabetes mellitus type 2 causally related to factors of employment.

7

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

